 
Exhibit 10.6
 
WARRANTY BILL OF SALE of LABORATORY EQUIPMENT
 
BE IT KNOWN, that on November 25, 2016 that for good consideration and subject
to the terms and conditions herein, and in payment of the sum of $80,000.00, the
receipt and sufficiency of which is acknowledged, Q Therapeutics, Inc.,
(“Seller”) hereby sells and transfers to Majesco Acquisition II Corp., (“Buyer”)
and its successors and assigned forever, the (“Property”) which is located at
the site of Q Therapeutics, Inc. at 615 Arapeen Drive, Suite 102, Salt Lake
City, Utah, 84108 (“Salt Lake City Facility”).
 
TERMS AND CONDITIONS
 
I.
Sale of Property: The Seller hereby sells to the Buyer the following-described
Property, located at the site of Q Therapeutics, Inc. at 615 Arapeen Drive,
Suite 102, Salt Lake City, Utah, 84108. Such property includes the tangible
“Laboratory Equipment” as described in (Appendix A), as well as but not limited
to the assignment of all warranties, claims, agreements, operating instructions,
serial identification numbers, safety and handling notices, labels and warnings
and service contracts for said property and furthermore to deliver all property
safely, without damage and in functional working order. This bill of sale is
intended to pass title to the Property from the Seller to the Buyer effective
immediately following execution of this document and the transfer of funds.
 
II.
Payment. Buyer shall pay Seller the entire sum of $80,000.00 upon execution of
this instrument. The sales price includes all appropriate federal, state and
local taxes. Payment shall be made by wire transfer to “Q Therapeutics, Inc.”.
 
III.
Commitment to Transfer Laboratory Equipment. Seller shall sell, transfer and
assign to Buyer, and Buyer shall acquire and accept all right, title, and
possession to, the Property, which is located at Seller’s Q Therapeutics, Inc.
Facility at 615 Arapeen Drive, Suite 102, Salt Lake City, Utah, 84108 as of the
date of complete execution of this instrument.
 
IV. 
Compliance with Laws. Buyer shall comply with, and cause its employees,
contractors and agents to comply with, all applicable federal, state and local
laws and regulations, orders, and ordinances and the like, relative to any use,
maintenance, or transfer / transport of the Property including but not limited
to, environmental, health and safety, and transportation laws and regulations.
 
V. 
Inventory of Laboratory Equipment. Buyer and Seller agree that the list attached
hereto as Appendix A shall comprise the inventory of all Laboratory Equipment
sold to Buyer.
 
VI.
Seller’s Grant of Access. While Seller is occupying the Salt Lake Facility,
Seller shall grant Buyer’s employees, contractors and agents, reasonable access
to Seller’s Salt Lake City Facility to inspect, service or remove Laboratory
Equipment. Buyer shall notify Seller at lease twenty-four (24) hours in advance
of its need to access the Seller’s Salt Lake City Facility.
 
VII.
Health & Safety. Buyer acknowledges that it is familiar with the potential
environmental, health and safety risks associated with the Laboratory Equipment
and the Seller’s Salt Lake City Facility. Except as otherwise provided herein,
Buyer shall be solely responsible for the health and safety of its employees,
contractors, and agents during the performance of its transfer operations.
 
 
Page 1 of 5

 
 
VIII.
Representations, Warranties & Indemnifications.
 

IX.
Seller warrants to Buyer that Seller has full authority to sell and transfer
said Laboratory Equipment described in Appendix A, and that said property is
sold free of all liens, encumbrances, liabilities, and adverse claims of every
nature and description whatsoever.
 
X.
Seller warrants that it has title to the Laboratory Equipment described in
Appendix A free of any claim or encumbrance by others.
 
XI.
Seller warrants that upon assignment of said property all warranties, claims,
agreements, operating instructions, serial identification numbers, safety and
handling notices, labels and warnings and service contracts will be delivered to
the Buyer in a complete file.
 
XII.
The Seller and Buyer each represent and warrant that the individuals executing
this instrument on behalf of their respective entities have been duly authorized
to do so.
 
XIII.
Seller represents, warrants and indemnifies that all Laboratory Equipment in
Appendix A is in working condition and capable of full operation. Seller has no
knowledge of any hidden defects in and to the Laboratory Equipment, and believes
to the best of the Seller's knowledge that the Equipment being sold is in good
operating condition. If within 60 days following the execution of this sale, it
is discovered by the Buyer that any piece of equipment is not in working
condition or capable of full operation, then Seller agrees to a full refund of
that specific piece of equipment according to the price listed in Appendix A.
 
XIV.
Seller represents that there are no known violations of federal, state or local
laws, rules or regulations with respect to the property or its prior use by
Seller and that there are no known prior, present or perceived future
liabilities of said property.
 
XV.
Buyer represents that the Laboratory Equipment sold to Buyer is intended for use
in lawful Research & Development operations.
 
XVI.
Entire Agreement. The language contained herein constitutes the entire agreement
of the Parties with respect to the matters contained herein and may only be
modified in writing.
 
XVII.
No Waiver. The failure of either Party to insist on strict performance of the
terms hereunder shall not be deemed as a waiver of any rights or remedies that
such Party may have for any subsequent breach, default, or non-performance and
either Party’s right to insist on strict performance of this instrument. No
waiver is valid unless set forth in writing signed by the waiving Party.
 
XVIII.
Governing Law. This instrument and the legal relations between the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Utah.
 
XIX.
Successors and Assigns. This instrument shall be binding upon and inure to the
benefit of the Parties and their successors and assigns.
 
 
Page 2 of 5

 
 
 
IN WITNESS WHEREOF, this instrument has been executed as of the last date
provided below.
 
Q Therapeutics, Inc.
 
By: ______________________________________
 
Printed Name: Steven J. Borst
 
Title: President and CEO
 
Date: November 25, 2016
 
 
 
Majesco Acquisition II Corp
 
By: ______________________________________
 

Printed Name: John Stetson
 
Title: President
 
Date: November 25, 2016
 
 

 
 
 
Page 3 of 5

 
 
APPENDIX A “Laboratory Equipment”
 
Item
 
Price (each)
 
 
Quantity
 
 
Total
 
Animal Care Systems M.I.C.E rodent caging system 56-Cages
 $745 
  1 
 $745 
Animal Care Systems M.I.C.E rodent caging system 84-Cages
 $1,000 
  1 
 $1,000 
Beckman GS6R Centrifuge
 $700 
  1 
 $700 
Beckton Dickinson Analytical FACScan
 $500 
  1 
 $500 
Break Room Tables (5 square, 1 round)
 $25 
  6 
 $150 
Castle 55C biosign incubator steam
 $92 
  1 
 $92 
Corning hot plate/stirrer
 $150 
  2 
 $300 
DuPont RC 58 Refrigerated Sorvall Centrifuge
 $3,000 
  1 
 $3,000 
Fisher Scientific Dry Batch Incubator
 $100 
  1 
 $100 
Fisher Scientific Isotemp oven
 $1,000 
  1 
 $1,000 
Fisher Scientific Micro 17 Accuspin Centrifuge
 $900 
  1 
 $900 
Fisher Vortex Genie (X5)
 $100 
  5 
 $500 
Forma Scientific Biol Safety Cab Tissue Cult Hood Class 2A 4ft.
 $100 
  1 
 $100 
Forma Scientific Biol Safety Cab Tissue Cult Hood Class 2A 6ft.
 $500 
  1 
 $500 
Forma Scientific CO2 water jacket Incubators (X4)
 $2,500 
  4 
 $10,000 
Frigidaire Deli-Box Freezer
 $300 
  1 
 $300 
GeneMate Ho400 hybridization oven
 $300 
  1 
 $300 
Getinge Castle - Vacuum Steam Sterilizer 233 Autoclave, Steam Boiler, Loading
Cart, Transfer Carriage
 $10,000 
  1 
 $10,000 
Glassware Storage Cabinets with Glassware
 $300 
  1 
 $300 
Hosizaka America Ice Machine
 $2,000 
  1 
 $2,000 
Iso temp 202 Fisher scientific water bath
 $250 
  2 
 $500 
Iso Temp 210 water bath
 $250 
  2 
 $500 
Jet Tech F-18 DP Dishwasher for Mouse Room
 $1,500 
  1 
 $1,500 
Lab Stools delux
 $50 
  16 
 $800 
Lab Utility Cart
 $25 
  3 
 $75 
Labnet C-1200 Mini Centrifuge
 $150 
  2 
 $300 
Leica DMLB Microscope with Olympus Camera
 $12,500 
  1 
 $12,500 
Microm Accu-Edge Cryostat Blade Holder, Universal
 $500 
  1 
 $500 

 
 
Page 4 of 5

 

Microm HM 500 Cryostat
 $4,000 
  1 
 $4,000 
MJ Research Optican II PCR Analyzer
 $1,000 
  1 
 $1,000 
Molecular Devices SprectraMax M2 Micro Plate Reader
 $4,500 
  1 
 $4,500 
Nikon TMS microscope
 $2,000 
  1 
 $2,000 
Nuaire Biological Safety Cab 425.600 6ft tissue culture hood
 $1,300 
  1 
 $1,300 
Olympus BX41 fluorescent Microscope system
 $10,000 
  1 
 $10,000 
Olympus CKX41 fluorescent microscope system
 $10,000 
  1 
 $10,000 
PLAPON2X, 2x Plan Apochromatic Objective
 $500 
  1 
 $500 
PolyScience H20 water Bath
 $100 
  1 
 $100 
ProStar 363 Flourescent Detector w/ Galaxie CDS
 $100 
  1 
 $100 
Sorvall GSA Benchtop Centrifuge
 $200 
  1 
 $200 
Spectroline Model TL-312R Transilluminator
 $500 
  1 
 $500 
Thermo Electron Micromax Centrifuge w/ Rotor
 $300 
  1 
 $300 
Thermo Fisher SmartVue Temperature Monitoring System
 $2,500 
  1 
 $2,500 
Thermo Scientific Model 7456 Cyromed controlled rate freezer
 $4,000 
  1 
 $4,000 
Thermo Scientific Revco 45.8 cf Lab Refrigerator - Sliding Glass
 $1,500 
  1 
 $1,500 
Upright Freezer
 $150 
  1 
 $150 
Upright Freezer
 $150 
  1 
 $150 
Vacuum Pump
 $400 
  1 
 $400 
Various - DI Water filtration / distribution system, Vacuum system, Pipettors,
Pipette puller, Pipette aids; Gel Boxes and power supplies, Computer network
hubs, Firewall; iRicoh Network copy machine/printer, scanner; HP Network
Printers; filing cabinets, all office and conference room tables/ desks/ chairs;
shelving, equipment cabinetry
 $0 
 
 Group inclusion
 
 $0 
VWR Orbital Shaker
 $150 
  1 
 $150 
Zeiss Axio vert 25 microscope
 $2,500.00 
  1 
 $2,500 

 
 
 
Page 5 of 5
